In the

        United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 20‐2404
UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,
                                   v.

CORY L. WILLIAMS,
                                                Defendant‐Appellant.
                      ____________________

          Appeal from the United States District Court for the
                       Central District of Illinois.
          No. 2:12‐cr‐20011‐SLD — Sara Darrow, Chief Judge.
                      ____________________

 SUBMITTED FEBRUARY 5, 2021 — DECIDED FEBRUARY 10, 2021
                 ____________________

    Before WOOD, SCUDDER, and ST. EVE, Circuit Judges.
    PER CURIAM. Cory Williams, a federal inmate, sought com‐
passionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The dis‐
trict court denied the motion, bypassing the government’s

     We have agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP. P.
34(a)(2)(C).
2                                                  No. 20‐2404

defense that Williams did not exhaust his remedies with the
Bureau of Prisons and concluding that he had not shown cir‐
cumstances warranting his release. We agree with the court’s
bottom line, but we take this opportunity to explain why,
even if one thought that Williams had made a compelling case
on the merits, he failed to exhaust.
    Williams has been seeking release from prison ever since
he began serving an 18‐year sentence in 2013 for three counts
of robbery, see 18 U.S.C. §§ 1951(a), 2113(a), (d), and one
count of brandishing a firearm, see id. § 924(c). Less than a
year after his sentencing, he moved under 28 U.S.C. § 2255 to
vacate his sentence, contending that his guilty plea was invol‐
untary because the judge had participated in plea negotia‐
tions. The district court denied the motion, and we affirmed
because, although the judge violated Federal Rule of Criminal
Procedure 11, the error did not adversely affect Williams’s
due‐process rights. See Williams v. United States, 879 F.3d 244,
249 (7th Cir. 2018).
    Williams renewed his efforts for release in April 2020. He
asked his prison’s warden to move for his compassionate re‐
lease, arguing that the judge’s role in his plea negotiations
was an “extraordinary and compelling” reason for that relief.
18 U.S.C. § 3582(c)(1)(A)(i). The warden never responded,
and so in June 2020 Williams moved the district court for
compassionate release on the same ground. The court ap‐
pointed counsel for Williams. Counsel filed an amended mo‐
tion, which advanced an entirely different ground: that the
COVID‐19 pandemic and Williams’s risk of exposure to the
virus stemming from his role as an usher in the prison’s
chapel justified his release. The government opposed the mo‐
tion on the merits, but it also argued that Williams had not
No. 20‐2404                                                     3

met the statute’s exhaustion requirement because his request
to the warden did not raise the ground now pursued in his
amended motion.
    The district court denied the motion. It skipped over the
exhaustion point and denied the counseled motion on the
merits. The court noted that Williams admitted that he did not
suffer from any significant medical conditions that might in‐
crease his risk for complications from COVID‐19. The pres‐
ence of the virus in Williams’s prison and his alleged risk of
increased exposure to the virus because of his role as an usher,
the court thought, were not extraordinary and compelling cir‐
cumstances warranting release.
    By taking this approach, the district court left open the
question whether Williams’s requests to the warden for re‐
lease based on the trial errors sufficed to support an argument
based on COVID‐19. The question whether particular issues
must be exhausted is a recurring one, and so we think it im‐
portant to clarify our position on it. A court may grant an in‐
mate’s request for compassionate release only “after the de‐
fendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the de‐
fendant’s behalf” or “the lapse of 30 days” from the receipt of
such a request by the warden without response—whichever
is earlier. § 3582(c)(1)(A). Unless the defense is jurisdictional,
however, the court is free to deny such a motion for any reason
that is supported in the record. The government properly
raised exhaustion—a nonjurisdictional defense—in the dis‐
trict court, arguing that Williams never raised the COVID‐19
ground for release with the prison’s warden. It re‐asserts this
defense on appeal. We recently ruled that the exhaustion de‐
fense “is a mandatory, claim‐processing rule and therefore
4                                                 No. 20‐2404

must be enforced when properly invoked.” United States v.
Sanford, No. 20‐2445, 2021 WL 236622, at *3 (7th Cir. Jan. 25,
2021) (emphasis original). The facts relevant to exhaustion are
not in dispute, and they show that Williams failed properly to
exhaust his remedies with the Bureau.
    The problem is that in his counseled motion, Williams
sought compassionate release based on the risks of
COVID‐19, but he never asked the Bureau to seek his release
on that ground. Instead, he asked the Bureau to seek compas‐
sionate release based on his trial judge’s conduct. We have not
yet had occasion to consider whether, in order properly to ex‐
haust, an inmate is required to present the same or similar
ground for compassionate release in a request to the Bureau
as in a motion to the court. But now that the issue is squarely
before us, we confirm that this is the rule—any contrary ap‐
proach would undermine the purpose of exhaustion.
    The exhaustion requirement is designed to allow the Bu‐
reau to bring “a motion on the defendant’s behalf,” before he
moves on his own behalf. § 3582(c)(1)(A). And the Bureau
cannot determine whether it should bring a compassionate‐
release motion if an inmate does not explain in his request the
ground justifying his release. The Bureau’s regulations imple‐
menting an earlier version of the statute (which did not per‐
mit inmates to move for release on their own) reinforce the
necessity of this information, instructing inmates that a re‐
quest for release under § 3582(c)(1)(A)(i) “shall at a minimum
contain … [t]he extraordinary or compelling circumstances
that the inmate believes warrant consideration.” 28 C.F.R.
§ 571.61(a)(1).
    We have not found an appellate decision addressing this
issue, but we recognize that some district courts have reached
No. 20‐2404                                                   5

a conclusion contrary to ours. These courts reason that
§ 3582(c)(1)(A) does not explicitly require “issue exhaustion.”
See, e.g., United States v. Brown, 457 F. Supp. 3d 691, 696–98
(S.D. Iowa 2020); United States v. Torres, 464 F. Supp. 3d 651,
654–57 (S.D.N.Y. 2020). They rely on Sims v. Apfel, 530 U.S.
103, 112 (2000), a Social Security case, which cautioned courts
to refrain from imposing issue‐exhaustion requirements, par‐
ticularly where there is no adversarial administrative pro‐
ceeding, id. at 108–110, 112, as is true of the Bureau’s compas‐
sionate‐release procedures.
    But these decisions do not persuade us for several reasons.
First, they overlook the purpose of § 3582(c)(1)(A)’s exhaus‐
tion requirement—to provide the Bureau with the infor‐
mation necessary to move for release on a defendant’s behalf.
Second, some fail to consider the Bureau’s regulation requir‐
ing an inmate to detail the circumstances warranting his com‐
passionate release. 28 C.F.R. § 571.61(a)(1). See Brown,
457 F. Supp. at 696–98. Third, though this is not dispositive,
they did not involve a situation in which the unrelated
ground presented to the Bureau was frivolous. See id; Torres,
464 F. Supp. at 665.
    In our view, § 3582(c)(1)(A)’s exhaustion requirement
more closely resembles the exhaustion requirement in the
Prison Litigation Reform Act, see 42 U.S.C. § 1997e(a), than
the Social Security regulations addressed in Sims. That Act re‐
quires “proper exhaustion” of available administrative reme‐
dies in order to afford prisons an opportunity to address is‐
sues before they are brought to federal court. See Woodford v.
Ngo, 548 U.S. 81, 93 (2006); § 1997e(a). Consistent with that
statutory scheme, an inmate cannot satisfactorily exhaust un‐
der the PLRA by filing a grievance on one ground and then
6                                                    No. 20‐2404

suing in court on an unrelated ground. See id.; Schillinger v.
Kiley, 954 F.3d 990, 995–96 (7th Cir. 2020). Thus, because Wil‐
liams never asked the Bureau to move the district court for his
release based on the presence of COVID‐19 at his prison and
his risk of infection, his counsel could not properly file a mo‐
tion for compassionate release on that basis.
    In an effort to salvage his case, Williams responds that the
district court should have considered only the argument for
release in his initial, pro se motion, which was limited to the
trial‐judge issue, rather than the ground presented in his
counseled, amended motion. But in appointing counsel for
Williams (a decision that Williams did not oppose), the dis‐
trict court did not abuse its discretion. At that point, the court
was entitled to limit its consideration to the arguments coun‐
sel presented. See United States v. Patterson, 576 F.3d 431, 436
(7th Cir. 2009) (courts have discretion to consider or disregard
pro se filings from represented litigants); United States v. Wil‐
liams, 495 F.3d 810, 813 (7th Cir. 2007) (represented litigants
have no right to file pro se motions). In any event, we have
already determined that Williams’s pro se argument lacks
merit because the judge’s participation in his plea negotia‐
tions did not violate his due‐process rights. See Williams,
879 F.3d at 249. Even if his pro se motion was exhausted and
properly before the court, it was meritless.
    We therefore AFFIRM the judgment of the district court
rejecting Williams’s application for compassionate release.